08/12/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0460


                                       DA 19-0460
                                    _________________

IN RE THE PARENTING OF:

A.F.,
        Minor Child,

L.F.,
                                                                   ORDER
               Petitioner and Appellee,

        and

B.F.,

               Respondent and Appellant.
                                  _________________

        Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
        The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jason T. Marks, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   August 12 2020